Title: To Thomas Jefferson from James Sloan, 30 January 1801
From: Sloan, James
To: Jefferson, Thomas



Esteemed freind
January 30. 1801

I trust I may with propriety Congratulate thee upon the Resurrection of that Spirit, that once Stimulated the Inhabitants of the Colonies of North America, to Assert the Inherent, and Unallienable Right of all mankind to freedom: Who animated by the Irresistable power thereof, Succesfully opposed the mercenaries of Great Brittain, and thereby Laid a foundation for the Establishment of a Government, upon the only Just principle that Ever did, or Ever can Exist amongst Mankind (Viz) the Consent, and Choice of the Governed—this principle transported across the Atlantic from the new, to the Old world, breaking forth with an unparrallelled Impetuosity, and Irresistible force, in one of the most powerful Europian Nations, Alarmed both the Ecclesiastical, and Civil deceivers, and tyrannical Usurpers of the above mentioned Rights of their fellow Citizens—they, like the preists of Dianna in days of old, foresaw, that if the human mind was permitted the free Exercise of Reasoning upon the nature of things, it would by Virtue of that perceptive power with which it is Endowed by the Creator, discover their base deception, in Imposing upon others as Some thing Supernatural, the workmanship of their own wicked hands, and that nothing could be more diametrically opposite to, or derogatary of the Attributes of a Just, and mercifull God, than to Suppose it consistent with his will, that a Small part of the human Species, should Live in a State of Indolence, Riot, and Luxery, Upon the property produced by the Care, and labour, of the other, and, greater part, of the same kind of beings, by Creation perfectly Equal to themselves—Convinced that Like causes produce Like Effects, and that if free Enquiry was permitted in Europe, Reason and truth, would Soon predominate over falsehood and  Error, as it had [done] in America, by which means their great Dianna, would not basely be consigned to oblivion, but to Eternal Infamy, their Source of Wealth be cut of, and they Reduced to that State of contempt, which their deception, Injustice, and tyranny, had long deserved—thus Situated, it was Reasonable to Expect that those deceivers, Should Stigmatise the genuine promulgaters of Justice, truth, and the Unallienable Rights of Man, with being blasphemers of their Goddess, and convene together the whole Infernal phalanx to Exterminate them; but that any in the United States of America, Should be found willing to Join in a war of Extermination, or Even to Countenance their diabolical plans, is as Unaccountable, and contrary to Reason, as the Conduct of the Galations, who haveing Embraced the doctrine of Christianity, by which they were freed from the Greivous burthens Imposed upon them by the Mosaic Law, Soon turned back again Choosing Slavery, Rather than freedom.—In Reflecting upon the Strange and Unaccountable Retrograde movements of many of my fellow Citizens, I have Exclaimed in the Language of the Apostle ([Reavising?] the name) Oh foolish Americans, who hath bewitched you?—I have said, is it possible, that whilst orphans yet mourn the Loss of their honoured parents, whilst the Lonely Widow, weeps for the Absence of her bosom freind, of whose Endearing company, and tender Embraces, She finds herself forever deprived, by the Murderous hands of the mercenaries of Brittain, that any in this Land, can be so callous to the tender feelings of the human mind, so Lost to a Sense of Universal Justice, and Lastly, to the genuine Spirit of that holy Religion they are makeing profession of, which breathes peace on Earth, and Good will to men, and Enjoins all to do unto others as they would be done unto, as to favour the principles, or Rejoice at the Success of that Government, whose oppression, tyranny, and murder of the human Species, is Unparallelled in modern history? Yet so it hath been! that Very Government, whose deception, Usurpation, and tyranny, was so generally, and Justly Reprobated, may I not say Execrated by the Citizens of the United States, from the Commencement, to the End of the Late Revolutionary war hath for divers years past, been held up to the public, by that party who have assumed to themselves the Exclusive title of Supporters of Religion, Order, and good Government, as the most Excellent production of human wisdom, the most perfect System in the Universe! Our Eyes, Our Ears, Our outward Senses, hath forced conviction upon our minds, that this Diabolical principle, had arose to a dangerous, and Alarming height in this once free, and happy Land! we have Seen the Countenances of that party, Evince their heart felt  Satisfaction, in hearing of the Success of the despots of Europe, while Endeavouring to Annihilate a Sister Republic! we have Seen that party, Supporting a base British, hireling printer, in the Metropolis of the United States, who Unequivocally manifested his design to promote a war with Said Republic, and an Alliance with his own Government! they Even Stigmatized as Enemies to Religion, order, and Good Government, those who opposed the principles promulgated by that Obscene, and Infamous Incendiary of a forreign Court, who publickly Avowed his Implacable hatred to Republican Governments! and Lastly, Oh Shocking to Relate! we have beheld their Joyous Exultations, upon hearing of the Success, of British Mercenaries, barbarously murdering thousands of the Citizens of a Long, and Greivously oppressed Nation, for no other cause than Asserting their Inherent Right to freedom, as the Colonists of North America heretofore did, when their Congress (Consistent with the principle of Universal Justice) in a tender and Sympathetic Stile Addressed them, Requesting them to Unite in the Sacred cause of Liberty.—to Investigate the cause of so dreadfull a Relapse, would Exceed the bounds of a Letter, it is also time methinks to Quit those Cyprus Shades, those Dreary Regions of despotic tyranny, where bands of men armed with deadly weapons, Stand Ready at the Nod of a petty tyrant to plunge them into the Vitals of their fellow men, or, as Executioners of Alien or Sedition Laws, Rend assunded the most near, and dear Connections in Life, Immureing in bastiles and Noisome Dungeons, those who Exercise the Inherent Right of all mankind, in Investigateing the Conduct of their Agents! With those horrid Engines of tyranny we have not only been threatened, but Actually began to feell their dire Effects but thanks be to God, who hath in all Ages, Animated, and Influenced, the hearts of Individuals, with a spark of the divine Essence, for the purpose of discovering the Intentions of those hypocritical deceivers, those Wolves in Sheeps Cloathing! and in the fullness of time to kindle that Sacred flame of Liberty, that must Eventually pervade the Universe: the Effulgence of whose beams Shall cause all Despots, Monarchs, and Arristocrats, to fly precipitately (as doth nocturnal birds, and beasts of prey, when the Sun Ariseth) to dens and desolate places, there to be consigned to Eternal Infamy, never to prey upon the Innocent again! My dear freind, this Sacred flame is kindled, this blessed and happy day hath dawned, and Ere Long the Glorious Sun of Liberty will arise, and Advancing to meredian height, dispell not only the mist of Ignorance, but the dark, and Gloomy Clouds of Monarchy, and Arristocracy, that Lately threatened to Envelope this Land in Stygian  darkness! that thou mayest Live to Enjoy, and Rejoice, in this Glorious day to Assist, and […]ated, that Blessed work of freedom, and Justice, so nobly begun in the morning of thy days, to Confirm thy freinds, and Convince thine Enemies to Enjoy the Remainder of thy life, that Calm Serenity and peace of mind which the Virtuous only Experience, and finally, to Smile at the approach of Death, Saying with one formerly Come Lord for thy Servant is Ready is the Sincere desire, and fervent prayer of thy Affectionate freind

James Sloan


P.S. my Eldest Son James I Expect will present these Lines, who can give thee a more particular account of the present circumstance of parties in our State, and will also present thee with some of our feeble productions in support of the cause of Liberty which will give thee Some Idea of the base misrepresentation and false assertions of our opponants, whose Conduct cannot be better described than by Refferring to Miltons Description of Lucifer and his party contending for that Kingdom which their demerits had Justly forfeited—if Leaisure permits a few Lines would be Gratefully Received from the pen of one whose cause has not been more Zealously Supported by any, than by the Committee of Correspondence of the County of Gloucester—
J.S.

